PER CURIAM.
Mr. Sandstrom was convicted in the Municipal Court of the City of Fort Lau-derdale of engaging in the occupation of attorney-at-law without first having obtain*342ed a municipal occupational license as required by ordinance. The conviction was affirmed on appeal to the circuit court, and a further appeal to the Supreme Court resulted in the cause being transferred to this court for disposition. We treat the appeal as a petition for writ of certiorari and deny the same upon the authority of Sandstrom v. City of Fort Lauderdale, Fla.App.1961, 133 So.2d 755; Louis K. Liggett Co. v. Amos, 1932, 104 Fla. 609, 141 So. 153; Singer Sewing Machine Co. v. Brickell, 1914, 233 U.S. 304, 34 S.Ct. 493, 58 L.Ed. 974; Southwestern Oil Co. v. Texas, 1910, 217 U.S. 114, 30 S.Ct. 496, 54 L.Ed. 688; Campbell Baking Co. v. City of Harrisonville, 8 Cir. 1931, 50 F.2d 670; Kaufman v. City of Tucson, 1967, 6 Ariz.App. 429, 433 P.2d 282; Fox Bakersfield Theatre Corp. v. City of Bakersfield, 36 Cal.2d 136, 222 P.2d 879, and 9 McQuillin, Law of Municipal Corporations, 3rd Edition, § 26.60.
Certiorari denied.
REED, C. J., and WALDEN and OWEN, JJ., concur.